April 7, 2011 Michael B. Holder Chairman and CEO Organ Transport Systems, Inc. 6170 Research Road, Suite 103 Frisco, TX 75034 Dear Michael: Effective immediately, I hereby resign from any and all positions held with Organ Transport Systems, Inc., a Nevada corportion ("OTS"), including as a member of the Board of Directors of OTS. Unfortunately, changes to my schedule have left me with no choice but to cndlude my affilliation with OTS. In addition, I received the attached via e-mail today. See Exhibit A. As you know, I am not, norhave I ever been, on the Board of Directors of Allezoe Medical Holdings, Inc., a Delaware corporation f/k/a/ Stanford Management LTd. ("Allezoe"). Thus, the reference to me in the attached e-mail came as a significant surprise to me and obviously is in error. I am sending a letter directly to Allezoe to demand that it cease and desist all use of my name and/or references to me immediately. I wish you and OTS all the best as it moves forward on its critical mission of saving lives by redefining human organ transplantation. Sincerely, /s/ Tommy G. Thompson Tommy G. Thompson
